DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 7/13/2022.  Claims 1-7 and 10-16 remain pending in the present application.
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 15, and 16, the best prior art found during the prosecution of the present application, LaFata et al. (U.S. Patent Application Publication No. 2016/0014373 A1) and Lyren (U.S. Patent Application Publication No. 2019/0261126 A1), fails to disclose, teach, or suggest the limitations of detecting whether the respective client device renders audio via headphone loudspeakers, and for each client device that is determined to render audio via headphone loudspeakers, assigning two or more active talkers to at least one virtual source location in a virtual listening environment to be rendered on the client device; generating, by the computation device from the first audio streams, second audio streams for rendering by respective client devices among the plurality of client devices, wherein the second audio streams are generated based on the assigning of the two or more active talkers the at least one virtual location in combination with and in the context of all of the other limitations in claims 1, 15, and 16.
Claims 2-7 and 10-14 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642